DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgement is made of amendment filed on 02/10/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 4-7, 10, 13-16, and 20 have been amended. Claims 2, 3, 8, 11, 12, 17, and 19 are canceled. Claims 1, 4-7, 9, 10, 13-16, 18, and 20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Meng Pua on 03/03/2022.

The application has been amended as follows: 
***SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of scheduling requests in a system supporting multiple bandwidth parts.  For example, Babaei (US 2019/0132857) describes a system in which a BWP of a cell switches to a new BWP during a scheduling request process.  Babaei discloses when an active BWP is switched, the RRC dedicated signaling may reconfigure the logical channel and/or logical channel group to SR configuration mapping on the new active BWP.  While Babaei describes reconfiguration of SR based on the new active BWP, Babaei assumes dedicated SR configuration on the new BWP and does not take into account procedures performed when a dedicated SR configuration is not configured on the new BWP. Chen (US 2019/0166529) generally discusses that if there is a pending SR, the UE may initiate an RA procedure and cancel all pending SR(s) if the MAC entity has no valid PUCCH resource for the configured SR (e.g., Dedicated-SR (D-SR) resources). However, nowhere does Chen contemplate that performing the SR through the random access process is associated with any SR prohibit timer. In other words, the cited passages of Chen do not specifically indicate when at least one SR prohibit timer of the terminal is running, performing, by the terminal, the SR through the random access process on the changed BWP and canceling, by the terminal, all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires, or stopping, by the terminal after receiving a command for switching a BWP, all of currently running SR prohibit timers, performing, by the terminal, the SR through the random access process on the changed BWP, and 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants’ claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENKEY VAN/Primary Examiner, Art Unit 2477